Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Examiner's Amendment/Interview Summary
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview to attorney of record, Michael P. Girard on 06/03/2021 & 05/28/2021 and agreed to accept the changes. 

The following amendments applied to the claims filed on 05/01/2020:
Claim 1 A dental delivery system comprising:
	at least a first fluid conduit for supplying fluid via the delivery system to a handpiece connected to a distal end of the first fluid conduit;
	at least a first whip arm to which the first fluid conduit is coupled, wherein the whip arm is movable and a first holding area for the first fluid conduit is defined with the whip arm in an at rest position;
	a plurality of flow control adjusters positioned on the delivery system at a location remote from the first fluid conduit, wherein a first flow control adjuster of the plurality of flow control adjusters is operable to change a fluid flow rate in the first fluid conduit; and
	an indicator circuit comprising a plurality of sensors and a plurality of visual indicators, wherein each of the plurality of visual indicators is positioned adjacent a respective one of the plurality of flow control adjusters, wherein a first visual indicator is positioned adjacent the first flow control adjuster,
	wherein a first sensor of the plurality of sensors is a pneumatic handpiece holder valve connected between a pneumatic supply line and a pneumatic signal line, the first sensor being positioned in the first holding area in contact with the first fluid conduit when the first fluid conduit is in the first holding area, and wherein the first sensor changes state upon predetermined movement of the first fluid conduit out of contact with the first sensor and away from the first holding area the first visual indicator adjacent the first flow control adjuster to visually indicate to a user that the first flow control adjuster is associated with the first fluid conduit.

Claims 3-6: cancelled.

Claim 7: The dental delivery system of claim [[6]] 1, wherein the handpiece holder valve further comprises a latch that contacts the first fluid conduit when the first fluid conduit is in the first holding position, and wherein the latch is configured to move and change a state of the handpiece holder valve when the first fluid conduit is moved away from the first holding area.

	Claim 8: The dental delivery system of claim 7, wherein the indicator circuit further comprises a pressure transducer configured to receive a pneumatic signal from the handpiece holder valve when the handpiece holder valve changes states and to cause electrical power to turn on the first visual indicator.

Claim 23.  (New) A dental delivery system comprising:
	at least a first fluid conduit for supplying fluid via the delivery system to a handpiece connected to a distal end of the first fluid conduit;
	a plurality of handpiece holders positioned at a front of the delivery system and including a first handpiece holder shaped to receive the first fluid conduit, the first handpiece holder having a pneumatic first handpiece holder valve connected between a pneumatic supply line and a pneumatic signal line, the first handpiece holder valve having a movable latch positioned to contact the first fluid conduit when the first fluid conduit is received in the first handpiece holder, and wherein the movable latch moves and causes the first handpiece holder valve to change states when the first fluid conduit is removed from the first handpiece holder;
	a plurality of flow control adjusters positioned on a side of the delivery system remote from the plurality of handpiece holders on the front of the delivery system, wherein a first flow control adjuster of the plurality of flow control adjusters is operable to change a fluid flow rate in the first fluid conduit, wherein the plurality of flow control adjusters comprises a plurality of rotatable knobs.; and
	an indicator circuit comprising a plurality of visual indicators corresponding to the plurality of flow control adjusters, respectively, wherein each of the plurality of visual indicators is positioned on the side of the delivery system adjacent a respective one of the plurality of flow control adjusters, 
	wherein a first visual indicator of the plurality of visual indicators is connected via the indicator circuit to the first handpiece holder valve, and wherein the first visual indicator, which is positioned on the side of the delivery system, is configured to be turned on to indicate the first flow control adjuster when the first handpiece holder valve changes states to indicate to a user that the first fluid conduit, which is positioned at the front of the delivery system, has been removed from the first handpiece, thereby indicating that the first flow control adjuster corresponds to the first fluid conduit and can be adjusted to control flow of fluid through the handpiece connected to the first fluid conduit.
	
	Claim 24.  (New) The dental delivery system of claim 23, wherein the plurality of visual indicators comprises a plurality of ring-shaped illumination elements surrounding the plurality of flow control adjusters, respectively.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 7-8, 14, 21-24 are allowed. The art of record does not teach or render obvious a dental delivery system including a first fluid conduit for supplying fluid via the delivery system to a handpiece connected to a distal end of the first fluid conduit; a plurality of flow control adjusters positioned on the delivery system at a location remote from the first fluid conduit, wherein a first flow control adjuster of the plurality of flow control adjusters is operable to change a fluid flow rate in the first fluid conduit; an indicator circuit including a plurality of sensors and a plurality of visual indicators, wherein each of the plurality of visual indicators is positioned adjacent a respective one of the plurality of flow control adjusters, wherein a first visual indicator is positioned adjacent the first flow control adjuster, wherein a first sensor of the plurality of sensors is a pneumatic handpiece holder valve connected between a pneumatic supply line and a pneumatic signal line, the first sensor being positioned in the first holding area in contact with the first fluid conduit when the first fluid conduit is in the first holding area, and wherein the first sensor changes state upon predetermined movement of the first fluid conduit out of contact with the first sensor and away from the first holding area and in combination with limitations set forth in the claim(s). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOGESH P PATEL/Primary Examiner, Art Unit 3772